Citation Nr: 9933349	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for nerve damage of the 
left leg, a right hip condition and hammertoe deformity, 
as secondary to service-connected disability.

2. Entitlement to an increased rating for bilateral plantar 
calluses, currently evaluated as 10 percent disabling.

3. Entitlement to a compensable rating for residuals of 
fracture of the left femur, prior to June 23, 1997.

4. Entitlement to an increased rating for left knee 
disability with arthritis due to left femur fracture, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 until 
December 1980.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of October 1990 and November 1997 of the Cleveland, Ohio 
Regional Office (RO).  In this regard, it is noted that 
neither the veteran nor his representative was provided 
notice of the October 1990 denial of an increased rating for 
residuals of fracture of the mid shaft of the left femur.  As 
such, that determination is not final.  Further, the 
veteran's statement received in March 1991 is construed as a 
timely substantive appeal of the October 1990 RO denial of an 
increased rating for bilateral plantar callosities.  

By rating action dated in November 1998, a 10 percent 
evaluation was assigned for the residuals of the left femur 
fracture, including left knee disability with arthritis, 
effective from June 23, 1997.  The November 1998 RO decision 
also granted service connection for low back disability, 
previously on appeal.

The claims for service connection for nerve damage of the 
left leg, to include as secondary to service-connected 
disability, a compensable rating for residuals of fracture of 
the left femur prior to June 23, 1997, and an increased 
rating for left knee disability with arthritis due to left 
femur fracture, are the subject of a REMAND following the 
ORDER portion of this decision. 



FINDINGS OF FACT

1.  The claims for service connection for a right hip 
condition and hammertoe deformity as secondary to service-
connected disability are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to the 
claim for an increased rating for bilateral plantar calluses 
have been obtained by the RO.

3.  The chronically recurring bilateral plantar calluses are 
painful on use of the feet. 


CONCLUSIONS OF LAW

1.  The claims for service connection for a right hip 
condition and hammertoe deformity, as secondary to service-
connected disability are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a 30 percent rating for bilateral 
plantar calluses have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.10, 4.71a, including Diagnostic Codes 5299-5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for a right hip condition and 
hammertoe deformity, as secondary to service-connected 
disability.

The appellant asserts that he now has a right hip condition 
and hammertoe deformity which are proximately due to or are 
the result of the service-connected plantar calluses of the 
left foot or other service-connected disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (1999).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999)  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (1999).

The Board must now consider the threshold issue of whether 
the appellant has presented  well-grounded claims for service 
connection for a right hip condition and hammertoe deformity, 
to include as secondary to the service-connected disability.  
In this regard, he has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claims need not be conclusive, they must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the 
appeal must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); 
see also Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish well-grounded claims for service connection in 
the instant case, the appellant must satisfy three elements.  
First, there must be a medical diagnosis of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service or as a result of service-
connected disability.  Third, there must be medical evidence 
of a nexus between the disease or injury and the currently 
claimed disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claims are plausible is required.  See Epps v. 
Gober, supra.  

Factual background

The veteran's service medical records reflect no treatment 
for right hip complaints or hammertoes.  Post service 
clinical records reveal hammer toe deformity of the toes of 
both feet was initially identified on VA examination in April 
1985.  

On VA examination in October 1997, diagnoses again included 
hammer toe deformity of the second, third, fourth and 
possibly fifth toes.  It was reported that no abnormality of 
the right hip was observed.

The veteran subsequently underwent a special VA orthopedic 
examination in May 1998.  A comprehensive evaluation was 
performed.  It was reported that the claims folder had been 
thoroughly reviewed.  Following examination, it was the 
examiner's opinion, to include in an addendum report dated in 
January 1999, that the veteran's hammertoes were not 
secondarily related to the service-connected femur fracture 
and that it was unlikely that the plantar callosities caused 
or contributed to his hammertoes.  The right hip was 
clinically noted to be normal.

Analysis

Although the veteran claims that he now has hammertoe 
deformity and a right hip condition which are of service 
onset or related to service-connected disability, the record 
contains no competent evidence to support this conclusion.  
On recent VA examinations in October 1997 and May 1998, it 
was reported that no right hip condition was found and no 
findings referable thereto have been recorded in the 
postservice record.  Consequently, there is no competent 
medical evidence of a current ratable right hip disorder and 
the appellant himself has not presented any evidence to the 
contrary.  A claim for service-connection must be accompanied 
by evidence which establishes that the claimed disability 
currently exists.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A well-grounded claim requires evidence of 
a present disability.  Brammer at  223.  

As well, although the veteran now claims that his hammer toe 
deformities are also related to a service-connected 
disability, on most recent VA examination in May 1998 and 
January 1999, it was the opinion of the VA examiner that it 
was unlikely that there was an etiological relationship 
between the hammertoe deformity and any service-connected 
disability.  Indeed, there is no competent clinical evidence 
in the record which supports a relationship between the 
hammer toe deformity and service or a service-connected 
disability.  The Board must point out that as a lay person 
who is untrained in the field of medicine, the veteran is not 
competent to provide a medical opinion as to this matter.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, the appellant's own assertions that he now has 
a right hip condition and a hammer toe deformity that are 
related to service or a service-connected disability do not 
constitute cognizable evidence upon which to reach the merits 
of these matters. 

The Board must point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has a ratable right hip disorder or 
hammertoes related to service or a service-connected 
disability, his claims for service connection for such are 
not well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993); Tirpak at 611.  Accordingly, the appeals are denied.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support these appeals.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to service or service-connected disability, the Board views 
its discussions above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the above cited disorders.  Robinette, 8 
Vet.App. at 77.

2.  Increased rating for bilateral plantar callosities.

The veteran asserts that the symptoms associated with his 
service-connected bilateral plantar calluses are more 
severely disabling than reflected by the currently assigned 
disability evaluations and warrant a higher rating.

As a preliminary matter, the Board finds that the veteran's 
claim in this regard is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim. 38 U.S.C.A. § 5107(a).  The veteran 
has been afforded VA examinations in this regard, to include 
diagnostic studies.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating 

purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1998).  

The history of a disability must be considered.  See 38 
C.F.R. §§ 4.1, 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

As noted previously, service connection for bilateral plantar 
calluses was granted by rating action dated in February 1981 
and a 10 percent disability evaluation was established.  This 
evaluation has been continued to date.  The current increased 
rating claim on appeal is dated in March 1990.

The veteran's service-connected bilateral plantar calluses 
may be analogously rated as metatarsalgia under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 which provides for a 10 percent 
rating for anterior metatarsalgia (Morton's disease), 
unilaterally or bilaterally.  The service-connected foot 
disability may also be considered under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5284 which provides for the 
assignment of a 10 percent rating, each, for moderate foot 
injury.  A 20 percent rating requires moderately severe foot 
injury.  A 30 percent disability evaluation requires severe 
foot injury.  

The service-connected bilateral plantar calluses may also be 
rated by analogy to acquired flat foot under Diagnostic Code 
5276.  As such, a 10 percent evaluation is warranted for 
moderate disability, including pain on manipulation and use 
of the feet, bilateral or unilateral.  A 30 percent 
evaluation contemplates severe bilateral foot disability with 
characteristic callosities with pain on manipulation and use 
accentuated.  When there is pronounced foot disability not 
improved by orthopedic shoes or appliances, a 30 percent 
evaluation is warranted, unilateral, and a 50 percent 
evaluation, bilateral.

Clinical records as to the bilateral foot disability status 
dated within the one year period prior to receipt of the 
increased rating claim in 1990 are not of record.  On VA 
examination in August 1990, the veteran complained of pain on 
walking and reported he had to see a podiatrist frequently 
for trimming of his calluses.  He indicated he had to wear 
special shoes.  On physical examination, hyperkeratosis was 
noted at the base of the distal phalanx of the left great 
toe, and of the metatarsal heads of the third and fifth toes, 
and heel.  The right foot was described as similar, with 
hyperkeratosis at the first metatarsal head, the heads of the 
third, fourth and fifth metatarsals, and on the heel.  The 
hyperkeratosis on the right foot was noted to be less marked 
than on the left.

VA outpatient clinic records dated between March 1996 and 
September 1997 reflect that the appellant received regular 
follow-up and treatment for complaints of chronically painful 
feet and calluses.  It was noted that orthotics had been 

prescribed to relieve pain and pressure on the feet, and that 
he was afforded debridement of recurrent calluses.  The 
appellant's private physician, Dr. Kail, noted the presence 
of painful calluses upon examination in March 1997.  

The veteran was afforded a VA examination for compensation 
and pension purposes in October 1997 whereupon it was 
observed that he had hard callosities underneath the second 
and fifth metatarsal heads of the left foot.  There was also 
callus formation along the lateral side of the os calcis 
along the heel.  It was the examiner's opinion that the 
callosities were the main problem the veteran was having with 
the foot which caused walking to be difficult and painful.  
There was no evidence of callosities on the right foot.  

Upon VA examination in May 1998, the appellant indicated that 
he had chronically recurring calluses for which he received 
regular podiatry follow-up and had had numerous debridements.  
Upon examination, there was a 1.5 x 1.5 centimeter elevated 
callous over the dorsum of the PIP joint of the left second 
toe.  No unusual shoe wear or breakdown was noted.  There 
were mild calluses formed over the left first, third and 
fifth metatarsal heads which were intact without evidence of 
skin ulceration.  The veteran's weightbearing status was 
observed to be neutral.  The skin was mildly hypertrophic 
over the heels and the lateral aspects of the plantar 
surfaces, bilaterally.  No vascular changes were noted.  The 
veteran was able to heel walk without difficulty and could 
toe walk and squat with minimal difficulty.  

Analysis

The evidence reflects that the veteran is receiving the 
maximum available schedular rating for bilateral foot 
disability pursuant to Diagnostic Code 5279.  The evidence 
indicates, however, he has chronically painful calluses of 
the left foot and hypertrophy of the skin over the heels and 
lateral aspects of the plantar surfaces, bilaterally.  The 
calluses have been noted to be painful and cause difficulty 
walking.  He is shown to receive regular follow-up in this 
regard and requires the use of orthotics.  Additionally, the 
VA examiner in October 1997 clearly stated that painful 
calluses were the veteran's primary and worst foot problem.  
The Board thus finds that symptoms associated with the 
service-connected plantar callosities more nearly approximate 
the criteria for a 30 percent evaluation, by analogy, under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 which contemplates 
severe bilateral foot disability manifested by callosities 
and pain on use accentuated.  A higher evaluation is not 
warranted under this diagnostic code as it has not been shown 
that the disability is not improved by orthopedic shoes or 
appliances, the veteran retains a neutral weight bearing 
station, and he retains a normal gait, albeit with bilateral 
foot pain.  Moreover, a combined higher evaluation is not 
warranted for the disabilities of the left and right foot, 
rated separately, under Diagnostic Code 5284, as the service-
connected foot disability encompasses primarily 
dermatological manifestations affecting foot function as 
opposed to muscle or joint manifestations more appropriately 
rated under Diagnostic Code 5284.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule. 


ORDER

The claims for service connection for a right hip condition 
and hammertoe deformity as secondary to service-connected 
disability are not well grounded; the appeals are therefore 
denied.

An increased 30 percent rating for plantar calluses is 
granted, subject to controlling regulations governing the 
payment of monetary awards.


REMAND

VA outpatient clinic records dated between 1996 and 1997 
reflect that the appellant sought treatment for complaints 
which included left leg numbness and tingling.  In April 
1997, it was recorded that there were possible neurological 
symptoms of the left leg.  In June 1997, it was reported that 
he had consulted neurology for an unsteady gait.  It was the 
opinion of the VA podiatry clinic examiner in September 1997 
that plantar pressure was increased due to hammer toes 
causing plantar flexion of the metatarsals secondary to 
neurologic symptoms of the left leg status post his accident 
in 1979.  

A clinic note dated in March, 1997 was received from Janet 
Kail, DMP, noting the veteran's complaints of progressive 
weakness of the left lower extremity since a previous femur 
injury.  It was her opinion that "[t]here is a possibility 
that this patient has suffered some type of nerve damage-
perhaps from his femur fracture years ago."

The veteran was afforded a VA examination for compensation 
and pension purposes in October 1997 whereupon the examiner 
noted that there might be mild sensory deficit in the L5-S1 
distribution of the left lower leg and foot area.  In the 
report of VA examination in May 1998, the examiner noted that 
the veteran was scheduled for electromyogram (EMG) studies 
the following month, but that he failed to appear.

In view of the foregoing, the Board observes that the 
veteran's treating VA physician and his private provider, Dr. 
Kail, have both speculated that the appellant may have 
neurologic and/or nerve disability involving the left leg.  
The record reflects that while the left knee was examined on 
two ensuing VA examinations in October 1997 and May 1998, no 
opinion was provided by either examiner as to whether or not 
there was any nerve damage of the left lower extremity.  It 
is shown that the veteran did not report for a scheduled EMG 
in June 1998.  Consequently, there is no clear indication as 
to whether nerve damage is present or etiologically related 
to the service-connected left femur fracture residuals.  As 
such, further clarification and reconciliation in this regard 
would be useful to accurate adjudication of the appeal.  

The Board points out that should the veteran have nerve 
impairment of the left lower extremity etiologically related 
to the service-connected left femur fracture residuals, he 
may be entitled to separate and distinct disability ratings 
in this regard, if deemed appropriate.  The critical element 
is that none of the symptomatology is duplicative or 
overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Because separate ratings could possibly be established which 
might affect the rating(s) of the left femur fracture 
residuals at issue, the Board finds the issue of service 
connection for nerve damage of the left leg to be intertwined 
with the issues of entitlement to an increased rating for 
left femur fracture residuals, to include prior to June 23, 
1997, which are also currently on appeal.  In view of such, 
it is the opinion of the Board that appellate consideration 
of the issues of entitlement to an increased rating for the 
left femur fracture residuals, to include prior to June 23, 
1997, should be deferred pending completion of the action 
requested in this Remand.  

As well, the Board also notes that the service-connected left 
knee disability has been found to encompass arthritis.  There 
is no indication in the record that the RO has determined 
whether a separate rating under Diagnostic Code 5003-1010 is 
for consideration in this instance.  See General Counsel's 
opinion in VAOPGCPREC 23-97 (July 1, 1997).  

The case is thus REMANDED to the RO for the following 
actions:

1.  The appellant should be afforded an 
examination by a VA specialist in 
neurology in order to determine the 
nature, etiology and severity of any and 
all neurologic disability associated 
with the appellant's left lower 
extremity.  All necessary tests and 
studies should be accomplished, 
including an EMG, and all clinical 
manifestations should be reported in 
detail.  The claims folder and a copy of 
this REMAND should be made available to 
the examiner in connection with the 
study of this case.  The results of the 
physical examination and all clinical 
and laboratory testing must be fully 
delineated and appropriate diagnoses 
rendered.

The examiner is specifically requested to 
opine whether there exists any left leg 
neurologic impairment resulting from or 
aggravated by the service-connected left 
femur fracture residuals, including left knee 
arthritis.  Additionally, the examiner is 
requested to separate, if possible, the 
symptomatology associated with the veteran's 
left knee arthritis from any arising from any 
existing neurologic impairment.  A complete 
rationale for all opinions expressed should 
be furnished.  The examiner should state 
whether the claims folder was reviewed. 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), the 
examination report with respect to the 
left leg must identify any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability upon use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how those 
factors result in limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during episodes of flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  The 
examination report should be returned in 
a legible narrative format.

2.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report in order that he may make an 
informed decision regarding his 
participation in the scheduled 
examination.

3.  The RO should review the examination 
report to determine compliance with this 
REMAND.  If deficient in any manner, the 
report should be returned, along with the 
claims file, for immediate corrective action.

4.  After completing any necessary 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the veteran's 
increased rating claims with application 
of the tenets of DeLuca, and to include 
whether separate ratings are warranted 
for manifestations of the service-
connected disability.  If the 
dispositions remain unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to develop a complete record 
and ensure due process.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 

disposition of the issues on appeal.  The appellant is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  However, 
no action is required of the appellant until he is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

